Title: From George Washington to William Pearce, 15 May 1796
From: Washington, George
To: Pearce, William


        
          
            Mr Pearce,
            Philadelphia 15th May 1796.
          
          Your letter of the 8th, with the Reports, are at hand; and I am glad you sowed all the Peas (except the small reserve mentioned in your letter) and the Chiccory; as I think it better than withholding them, until next Seed time. I am glad also that you have got your flour off hand (as warm weather and accidents were against keeping it longer) altho’ I am convinced that if I had held it up a month or two longer, I could have obtained a better price; or at any rate the same price on a much shorter credit. Deliver it as soon as possible for two reasons. first, to be exonerated from risque, by fire or otherwise; and 2dly that the day of payment may not be prolonged, by the detention of it in your possession.
          I am sorry to hear you speak of no more than showers of Rain! On friday the 6th instant it rained here, and throughout the whole of this country, from before six in the morning, until after Seven in the evening without ceasing; and in the best manner possible; & showers have fallen since. Such weather if it had extended to you, although it has been a little cool, must have changed the face of every thing with you; & would have brought on the Oats, Peas & grass seeds of all kinds, finely, as it has done here.
          
          I do not, now, know where to advise you to get supplied with good Rams, unless Mr Gough (near Baltimore) has them for sale. He imports both cattle & sheep, and is curious I am told in the Breed of them; & sells their descendents high. But this ought not to deter you from the purchase of (at least) one good Ram, to go to a score or more of your choicest ewes. from such an experiment and beginning, you might, by the year following, have Rams enough for the whole flock. This method I pursued some years ago to the very great advancement of my breed of sheep.
          If Mr Darnes is a man in whose integrity and activity full reliance can be placed, and he will agree to watch, diligently, in order to prevent the depredations which are aimed at my land on four mile run, I will give him a surety of living thereon Rent free during his life; and the priviledge of clearing a small, but defined quantity there of: and an agreement conformably to these ideas, you may enter into with him as soon as you please; and the sooner the better.
          To What height, has Davis raised the Walls of the Barn at River Farm? Does he raise the shed Walls at the same time? If not, the work will not appear so well united, even with pains & proper attention; and without them, they will have a disjointed look. Do you frame the inside upon the same plan as that of Union farm? I think I directed it to be done so, but cannot speak with certainty.
          Let the house in the upper Garden, called the School house, be cleaned & got in order against I return; Glass put in the windows if wanted; and a lock on the door. I canot yet say with certainty when I shall be able to visit Mount Vernon, but hope it will be by, or before the middle of June. Have good meats ready for us by that time; & tell the Gardener I shall expect an abundance of every thing in the Gardens; and to see every thing in prime order there, & in the Lawns. I am with best wishes Your friend
          
            Go: Washington
          
        
        
          Paschal seems to be pretty regularly reported sick Six days in the Week. What is the matter with him?
        
      